EXHIBIT 10.1


SEVERANCE AND RELEASE AGREEMENT
(Officer Name)


This is Severance and Release Agreement (the "Agreement") entered into by and
between Laredo Petroleum, Inc. ("Laredo") and you, ________________ and shall
become effective on the eighth (8th) day following your execution and delivery
of this Agreement if not earlier revoked by you (the "Effective Date").


As a result of a reduction-in-force, your employment has ended effective as of
the Termination Date and in exchange for your execution and compliance with the
terms of this Agreement, Laredo will provide you with the Severance Amount
described below. As consideration for receiving the Severance Amount, you are
agreeing to refrain from certain activities and release the claims described in
this Agreement.


1.    Separation from Employment. Your employment with Laredo terminated
effective ________, 2019 (the "Termination Date").


2.    Consideration for Signing. In exchange for your execution and delivery of
this Agreement without revocation, Laredo will make the payments and
contributions listed on Schedule “A” to this Agreement (the “Severance Amount”).
In order to receive the Severance Amount you must (i) sign and return this
Agreement to Laredo within forty-five (45) days from the date you receive the
Agreement, and (ii) not revoke the Agreement within the seven (7) days
immediately following your delivery of the executed Agreement to Laredo. You
should not sign and Laredo will not accept your signed Agreement while you are
still employed by Laredo. The Severance Amount (other than the portion
attributable to COBRA premiums) will be paid as soon as administratively
feasible but no sooner than 10 days following your unrevoked execution and
delivery of this Agreement to Laredo, and no later than June 21, 2019. The
Severance Amount will be subject to normal deductions, including applicable
taxes and Social Security payments. Any non-cash portion of the Severance Amount
will be reported to the taxing authorities in a manner recommended by Laredo’s
tax advisors. By signing this Agreement, you acknowledge that the Severance
Amount is of value to you and is an unearned benefit to which you are not
otherwise entitled.


3.    Additional Pay and Benefits.


(a)You will receive the following payments on Laredo’s next regular payday
following the Termination Date, or such later date as permitted by law: (i)
compensation for all hours worked through the Termination Date, (ii) 100% of any
roll-over from a previous year and accrued, unused vacation hours on a pro-rata
basis according to the number of months worked during the current year, and
(iii) the “Additional Compensation and Benefits” listed on Schedule “B”. The
Additional Compensation will be paid in a method and manner which is deemed
administratively feasible and may include equal instalment payments on Laredo’s
regular paydays. You will receive the payments and benefits described in this
subparagraph 3(a) even if you chose not to sign this Agreement or if you sign
and revoke this Agreement according to its terms.




1

--------------------------------------------------------------------------------








(b)By signing this Agreement, (i) you are agreeing that, other than pay for
hours worked since your last pay period and any accrued but unused vacation that
you may be entitled under Laredo’s policies, you have been paid all compensation
due to you as a result of your employment, and (ii) you acknowledge that you
will not receive any benefits or payments from Laredo other than the payments
described in this Paragraph 3 and the payments described in Paragraph 2 above.
By signing this Agreement, you do not release or discharge any right to any
vested, deferred benefit in any qualified employee benefit plan which provides
for retirement, pension, savings, thrift and/or employee stock ownership or any
benefit due you as a participant in any employee health and welfare plan, as
such terms are used under ERISA, which is maintained by Laredo. If eligible, you
will receive information permitting you to continue certain health benefits
under COBRA.


4.    Waiver, Release of Claims and Covenant Not to Sue. By signing this
Agreement, you are agreeing that the Severance Amount is adequate consideration
for the release of the claims described in this Agreement. You are further
covenanting, agreeing, representing and warranting that you have not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim described herein or any portion thereof or interest therein and
acknowledge that this Agreement shall be binding upon you and upon your heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of each of the Released Parties (as defined below), and to
their heirs, administrators, representatives, executors, successors, and
assigns. You hereby agree to release Laredo and each of its past and present
affiliated entities, parent companies, subsidiary companies, joint ventures,
predecessors, successors, assigns and the shareholders, officers, directors,
partners, agents, employees, insurers, heirs and attorneys of such entities or
individuals (“Released Parties”) from any and all known and unknown existing or
potential claims, rights, liabilities, torts, damages, injuries, and causes of
action which arise directly or indirectly from any acts, conduct, agreements or
occurrences in connection with your termination from Laredo and/or other claims
against Laredo arising prior to the date of this Agreement. By releasing claims,
you are giving up your opportunity to file a lawsuit or seek a trial by jury
with respect to claims you may have against Laredo and the Released Parties.


This release extends to but is not limited to claims you may have for breach of
contract, wrongful discharge, constructive wrongful discharge, breach of the
implied covenant of good faith and fair dealing, negligence, breach of fiduciary
duty, intentional or negligent infliction of emotional distress, fraud,
misrepresentation, defamation, violation of the right of privacy, loss of
consortium, intentional or negligent interference with prospective economic
advantage, intentional or negligent interference with contract, negligent
retention, personal injury, any tort, injunctive relief, and attorneys’ fees and
any alleged violation of:


•
Title VII of the Civil Rights Act of 1964, The Civil Rights Act of 1991,
including any and all claims arising under state laws related to civil rights or
discrimination, and The Civil Rights Act of 1866 and Sections 1981 through 1988
of Title 42 of the United States Code; all of which prohibit discrimination
based upon race, color, national origin, religion, sex.

•
The Employee Retirement Income Security Act of 1974 (“ERISA”) which protects
certain employee benefits (except that the parties agree that by signing this
Agreement, you do not waive rights under any claim for benefits that was or may
have been filed prior to your execution of this Agreement);





2

--------------------------------------------------------------------------------





•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990 and The Rehabilitation Act of 1973,
which prohibit discrimination against the disabled;

•
The Workers Adjustment and Retraining Notification Act, which require advance
notice to be given of certain workforce reductions;

•
The Fair Credit Reporting Act, which controls the use of certain information
obtained from third parties;

•
The Occupational Safety and Health Act of 1970, 29 United States Code § 651 et
seq., which regulates workplace safety;

•
The Family and Medical Leave Act, which requires that employers grant leaves of
absence under certain circumstances;

•
The Age Discrimination in Employment Act of 1967, as amended, which prohibits
discrimination based upon age;

•
Any claim under the regulations of the Office of Federal Contract Compliance
Programs (41 Code of Federal Regulations § 60 et seq.);

•
The Fair Labor Standards Act, 29 United States Code § 201 et seq., which
regulates wages and hours;

•
The National Labor Relations Act, 29 United States Code § 151 et seq., which
protects the right of employees to organize and bargain collectively with their
employer and to engage in other protected, concerted activity; and

•
The Equal Pay Act, which prohibits pay discrimination based upon gender.

•
To the extent California law may apply to this Agreement, you hereby expressly
waive the provisions of Section 1542 of the California Civil Code, which states:
“a general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”



    You are also waiving and releasing:
•
any claim for wages or benefits not otherwise provided for in this Agreement;

•
any claim for wrongful discharge for refusal to commit an act prohibited by law
or public policy;

•
any claim for intolerable working conditions or for any other reason; any claim
pursuant to state or federal laws protecting against “retaliation” or
“whistle-blowing”;

•
any claim arising: (1) by reason of your employment with Laredo or the
termination of your employment or the circumstances related to the termination;
or (2) by reason of any other matter, cause, or thing whatsoever, from the first
date of employment to the Termination Date of this Agreement;

•
any claim arising under the labor codes of the state in which you work and
reside;

•
any claims for violation of the civil rights and fair employment laws of all
states;

•
any claims arising under the family and medical leave laws of the state in which
you work or reside; and

•
all claims that may lawfully be released.





3

--------------------------------------------------------------------------------





Notwithstanding the foregoing, you and Laredo agree that this release does not
apply to any claims you may have for workers’ compensation benefits,
unemployment insurance or as provided by state law as well as any other claims
that cannot lawfully be released. This Agreement does not release or discharge
any claim or rights which might arise out of Laredo’s actions after the
Termination Date or with respect to Laredo’s obligations under this Agreement.


This release, however, does not waive any rights or claims that may arise after
you sign this Agreement. You agree not to sue or join in any suit against Laredo
for any claim relating to or arising out of your employment or your separation
from employment with Laredo provided, however, that nothing will preclude you
from (a) bringing a lawsuit or proceeding against the Laredo to enforce Laredo’s
obligations under this Agreement or to challenge the enforceability of the
release under the Older Worker Benefit Protection Act, (b) filing a complaint
with, providing information to or testifying or otherwise assisting in any
investigation or proceeding brought by any state, federal or local regulatory or
law enforcement agency or legislative body or (c) filing any claims that are not
permitted to be waived or released under applicable law. However, you waive your
right to receive any relief (legal or equitable) based on any charge, complaint
or lawsuit against Laredo filed by you or anyone else on your behalf.


5.    Release of Claims Related to Age.    
        
(a)    The ADEA. The Age Discrimination in Employment Act of 1967 ("ADEA") is a
federal statute prohibiting discrimination on the basis of age in connection
with employment, benefits and benefit plans. Your signature on this Agreement is
your acknowledgement that you understand you are waiving, releasing and forever
giving up any claims under the ADEA as well as all other claims that you may
have against the Released Parties at the time you sign this Agreement. More than
one employee is eligible for benefits under this or a similar agreement. The
positions and ages of those separating employment and being offered this
arrangement are listed in Schedule “C”. The positions and ages of those not
being terminated or reassigned and not offered these benefits are also listed in
Schedule “C”.
 
(b)    Opportunity to Consider Agreement and Consult Counsel. You are advised to
consult with an attorney prior to signing this Agreement. By signing this
agreement you hereby acknowledge, understand and affirm that:


•
This Agreement is a binding legal document;

•
You are voluntarily signing and entering into this Agreement without reservation
after having given the matter full and careful consideration;

•
You have been provided with information relating to the job positions and ages
of employees selected as well as the job positions and ages of those employees
who will remain employed and will not receive severance payments. The
information is attached to this Agreement as Schedule "C".

•
You have considered the advice of your advisors in reaching the decision to
execute this Agreement;

•
You have been advised to consult with an attorney before signing this Agreement.

•
You have been provided forty-five (45) days during which you may consider
whether to sign this Agreement. If you elect to sign this Agreement before the
end of the forty-



4

--------------------------------------------------------------------------------





five (45) day review period, you do so knowingly, willingly and on the advice of
counsel, with full understanding that you are waiving a statutory right to
consider this Agreement for the entire forty-five (45) days; and
•
You warrant that after careful review and study of this Agreement, you
understand that the terms set forth herein are those actually agreed upon.



(c)    Revocation Period. You acknowledge and understand that you have seven (7)
days from your execution and delivery of this Agreement to Laredo (which shall
not occur prior to the Termination Date) in which to revoke or rescind this
Agreement by delivering a signed and dated notice of revocation to the Laredo.
After the expiration of such seven (7) day period, this Agreement will become
effective and enforceable.


6.     Confidential Information and Statements Concerning Released Parties.


(a)You shall keep confidential the existence of this Agreement, its terms,
contents, conditions, proceedings and negotiations, and you will make no
statements (public or private) or representations relating to the Agreement,
except to your attorney or tax advisor, your spouse, or as may otherwise be
allowed or required by law. You further acknowledge your continuing obligation
to maintain confidentiality of Released Parties' confidential and proprietary
information and you shall not use for your personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person, firm, association or company other than the Released Parties any
confidential information regarding the employees, business methods, business
strategies and plans, policies, procedures, techniques, research or development
projects or results, trade secrets, or other knowledge or processes of or
developed by the Released Parties, or any other confidential information
relating to or dealing with the business operations, employees or activities of
Released Parties, made known to you or learned or acquired by you while employed
by Laredo. Nothing in this Agreement shall be construed to prevent disclosure of
confidential information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. You agree to
promptly provide written notice of any such order to a Laredo officer.
Notwithstanding any other provision of this Agreement you will not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made: (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document that is filed under
seal in a lawsuit or other proceeding.


(b)You hereby agree to refrain from making any statement about Laredo and/or the
Released Parties that could harm or cause such entities or individuals to be
portrayed in a false light or be interpreted as detrimental or harmful to their
interests.


(c)By signing this Agreement you are affirming that you understand and agree
that this Paragraph 6 and all its subparts is a separate agreement, the breach
of which will constitute a material breach of this Agreement. If you breach any
of the terms of this paragraph, Laredo shall have the right to recover all costs
and expenses, including reasonable attorney’s fees incurred in enforcing its
terms and/or recovering damages as a result of any breach.




5

--------------------------------------------------------------------------------





(d)You further represent to Laredo that you have not engaged in the prohibited
activity described above up to and including the date you execute this
Agreement.    


7.    Cooperation. To the extent reasonably requested by Laredo you agree to
cooperate in connection with matters arising out of your employment with Laredo;
provided that, Laredo shall make reasonable efforts to minimize disruption of
your other activities. Laredo agrees to reimburse you for reasonable preapproved
expenses incurred in connection with such cooperation and, to the extent that
Laredo requests that you spend substantial time on such matters, Laredo shall
compensate you at an hourly rate calculated using your base pay rate as of the
Termination Date.


8.    Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, the provision shall be deemed modified to the extent
necessary to render it valid or inapplicable to given circumstances, as the
situation may require, and this Agreement shall be construed and enforced as if
such provision had been included herein as so modified in scope or application
or had not been included herein, as the case may be.
        
9.    No Admission of Liability. Both you and Laredo agree that the payment of
the amounts set forth in this Agreement do not constitute an admission of
liability or violation of any applicable law, contract provision or any rule or
regulation.


10.    Employment Inquiries. Laredo’s or the Released Parties’ refusal or
failure to respond to future inquiries concerning your employment with Laredo
shall not be the basis of any claim by you against Laredo or the Released
Parties.


11.    Entire Agreement. You agree that this Agreement is the only and the
complete agreement between you and Laredo concerning your termination of
employment, and that Laredo has made no other representations or promises
concerning your employment and/or your termination of employment. Further, to
the extent any prior statements or representations were made concerning your
employment and/or your termination of employment, they are hereby integrated
into this Agreement and any contrary statements are superseded by this
Agreement. Provided, any prior policies or agreements concerning the
confidentiality of certain or all of Laredo’s information shall remain in full
force and effect for all time, and any reference in this Agreement to
confidential information is intended to supplement and not to supersede any
prior policy or agreement.


12.    Waiver. No waiver by either party with respect to any breach or default
or of any right or remedy and no course of dealing, shall be deemed to
constitute a continuing waiver or any other breach or default or of any other
right or remedy, unless such waiver is expressed in writing signed by the party
to be bound. Furthermore, the failure of a party to exercise any right shall not
be deemed a waiver of such future right or rights.




6

--------------------------------------------------------------------------------





13.    Remedies. Laredo shall have the right to enforce this Agreement and any
of its provisions by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights and remedies that it may
have for a breach of this Agreement.
    
14.    Interpretation under State Law. This Agreement shall be construed under
the laws of the State of Oklahoma and shall in all respects be interpreted,
enforced, and governed under the law of said State without reference to the
conflicts of laws provisions. Any litigation concerning this Agreement or the
facts or matters described herein shall be brought only in a court of competent
jurisdiction in Tulsa County, Tulsa, Oklahoma, and the parties hereby waive
personal jurisdiction and any objections to venue.


YOU HEREBY STATE THAT YOU HAVE CAREFULLY READ THIS DOCUMENT AND KNOW AND
UNDERSTAND THE CONTENTS HEREOF AND THAT YOU ARE SIGNING THIS AGREEMENT AS YOUR
OWN FREE ACT AND DEED. UNLESS OTHERWISE REVOKED AS PROVIDED HEREIN, THE
PROVISIONS OF THIS AGREEMENT SHALL BE EFFECTIVE ON THE EIGHTH (8TH) DAY
FOLLOWING THE DATE ON WHICH YOU DELIVER THIS SIGNED AGREEMENT TO LAREDO.
 


Laredo Petroleum, Inc.


By:                             


Print Name:                     


Title:                         
                        
Date:                         


[Name]                                                
Signature:                     
                        
Print Name:                     
                        
Date:                 
















7

--------------------------------------------------------------------------------







SCHEDULE “A”
(Agreement, Paragraph 2)


SEVERANCE AMOUNT


Payment of the Severance Pay, Additional Severance Payment and Supplemental
COBRA Premium Contributions are subject to the unrevoked execution of the
Severance and Release Agreement.
Severance Pay
An amount equal to 70 weeks of pay.
((Annual Base Salary ÷ 52) x 70)
$
Additional Severance Payment
An amount derived from estimated current values of forfeited restricted stock,
performance shares and incentives payments. As of the Termination Date all such
benefits are forfeited under applicable plans and programs. Nothing contained in
this Agreement (or related correspondence) shall be interpreted to amend such
plans or programs and shall not create additional rights under such plans or
programs.
$
TOTAL CASH PAYMENT
(Severance Pay and Additional Severance Payment)
To be paid in a lump sum and subject to withholding as required by law.
$
Supplemental COBRA Premium Contributions
Subject to COBRA Eligibility and Election:
16 months of Employer contributions beyond June 30, 2019.
The value of Laredo’s premium contribution is dependent upon your coverage
election.



8

--------------------------------------------------------------------------------





SCHEDULE “B”


ADDITIONAL COMPENSATION AND BENEFITS


Execution of the Severance and Release Agreement is not required in order for
you to receive the Additional Compensation and Initial COBRA Premium
Contributions
Additional Compensation


8 weeks of pay at employee’s base salary.
((Annual Base Salary ÷ 52) x 8)
$
Initial COBRA Premium Contributions
Employer contributions through June 30, 2019.
The value of Laredo’s premium contribution is dependent upon your coverage
election.





9